United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10814
                          Summary Calendar



     BENNIE L. COLLINS,

                                          Plaintiff-Appellant,

          versus


     LUBBOCK POLICE DEPARTMENT,

                                          Defendant-Appellee.




           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:05-CV-124



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     Bennie L. Collins, Texas prisoner # 1316764, appeals the

dismissal of his 42 U.S.C. § 1983 suit as frivolous and for failure

to state a claim under 42 U.S.C. §§ 1915(e)(2)(B), 1915A.            The

district court dismissed the complaint on the basis that, pursuant

to Parratt v. Taylor, 451 U.S. 527 (1981), and Hudson v. Palmer,

468 U.S. 517 (1984), a section 1983 claim may not be brought for


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the random and unauthorized confiscation of property by a state

actor if the state provides an adequate post-deprivation remedy.

However, in light of Davis v. Bayless, 70 F.3d 367, 375 (5th Cir.

1995), we are constrained to conclude that the district court

erred.   Collins’s contention that his money (cash) was confiscated

when he was pulled over and arrested set forth, albeit obliquely

and inartfully, a Fourth Amendment substantive due process claim

rather than a procedural due process claim that would be barred by

Parratt/Hudson.   See id.   See also Augustine v. Doe, 740 F.2d 322,

325-37 (5th Cir. 1984).

     We express no opinion on the ultimate merits of Collins’ claim

or whether there may be some other appropriate basis to dismiss

Collins’s suit under 42 U.S.C. §§ 1915(e) or 1915A.

                       VACATED and REMANDED.




                                  2